Citation Nr: 1612624	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-43 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1972 to August 1995.  He died in January 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was last before the Board in July 2014, at which time it was remanded to obtain a VA medical opinion on the cause of the Veteran's death.  The Board finds that there has been substantial compliance with its remand directives, and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in January 2009 at the age of 64; metastatic melanoma was listed as the cause of the Veteran's death.

2.  The probative evidence of record weighs against a finding that a service-connected disability, to include Type II diabetes mellitus was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a March 2009 letter sent to the Appellant.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service medical records, and statements by the Appellant in support of her claim.  The Appellant has not identified any additional outstanding evidence in these matters that could be used to substantiate her claim.  The Board has also carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

The record includes an August 2014 VA opinion on the cause Veteran's death that is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim. 

II.  Cause of Death

The Appellant contends that the Veteran's service-connected diabetes mellitus was a contributory cause of his death.  She argues that complications from the Veteran's diabetes had an extremely deleterious effect on the Veteran's health such that it weakened the Veteran and affected his ability to withstand the pathology that ultimately caused his death.  A review of the Veteran's death certificate shows that the cause of his death was metastatic melanoma.

The death of a Veteran will be service connected if the evidence shows that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A review of the Veteran's records reflects that he died in January 2009 at the age of 64; metastatic melanoma was listed as the cause of the Veteran's death.  At the time of the Veteran's death, service connection had been established for Type II diabetes mellitus, degenerative disc disease of the lumbar spine, tinnitus, bilateral hearing loss, and peripheral neuropathy of the bilateral upper and lower extremities.  Service connection was not in effect for the metastatic melanoma.  

The Veteran's service treatment records (STRs) are silent for symptoms, diagnoses or treatment for any tumors or cancers.  There is similarly no medical evidence of record suggesting that the Veteran was first diagnosed with any cancer within one year of his separation from service.  Private treatment records show that he was first diagnosed with melanoma in 2005.  He underwent a right modified radical neck dissection in April 2005 and completed radiation therapy in June 2005.

A March 2009 statement from a private diabetic nurse practitioner stated that the Veteran was diagnosed with a metastatic brain tumor in May 2008 and was started on steroids, which in turn raised his blood sugars.  His diabetes became uncontrolled due to the steroids, and he had to begin using insulin that same month and remained on insulin until he died.  The Veteran had to remain on the insulin regimen due to the use of steroids for his tumor.  The nurse practitioner noted that diabetes has the potential to cause long-term complications, and most complications are due to high blood glucose levels.  

In July 2014, the Board remanded the case to obtain a VA medical opinion addressing the Appellant's contentions that the Veteran's service-connected diabetes was a contributing cause of his death.  

In an August 2014 opinion, a VA examiner noted that the primary cause of the Veteran's death was melanoma metastatic to the brain.  A review of all available records did not reveal any evidence that the Veteran's diabetes was in any way a proximate cause of death.  The VA examiner concluded there were no known contributing conditions leading to the primary/immediate cause of the Veteran's death.  The examiner noted that no contributing conditions were listed by the physician who signed the Veteran's death certificate.  Further, available medical records did not document any diabetic or diabetes-associated condition contributing to the Veteran's death.  The VA examiner stated there was no indication that the Veteran died of CVA (cerebrovascular accident), myocardial infarction, metabolic abnormalities or other condition caused by the Veteran's diabetes which contributed to the Veteran's death.  The examiner stated there was no medical evidence to suggest that metastatic melanoma has any higher mortality in diabetics than non-diabetics, or that the Veteran's diabetes was in any way synergistic with the metastatic melanoma in causing the Veteran's death.

Further, the August 2014 VA examiner opined that it was less likely than not (less than a 50 percent probability) that the Veteran's service-connected disabilities, including Type II diabetes mellitus, caused, contributed substantially or materially to, or aided or lent assistance to, the Veteran's death.  The VA examiner again noted that the Veteran's death certificate indicated that the Veteran died of metastatic melanoma.  The examiner also referenced the March 2009 letter from the private nurse practitioner stating that the Veteran had diabetes which was in reasonably good control until steroids were used to treat complications of the Veteran's melanoma metastatic to the brain.  The examiner stated that a review of all available records did not reveal any evidence that the Veteran's diabetes was in any way a proximate cause of death.

The VA examiner further stated that the Veteran's diabetes and service-connected pathology likely caused some general impairment of health; however, it did not cause impairment such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death.  The VA examiner stated that brain metastasis of such cancers result in the cancer damaging vital brain tissue responsible for sustainment of life.  There was no medical evidence that diabetics were more prone to getting melanoma than non-diabetics.  Further, diabetes was not a recognized risk factor for developing melanoma or for metastasis of melanoma, and there was no medical evidence that melanomas metastatic to the brain are any less devastating in non-diabetics than diabetics.  The examiner stated that the main risk factor for melanoma was sun exposure.  The risk of metastasis was related to the depth of skin invasion of the melanoma at the time of resection if resected.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185 (1999).

In this case, the Board finds the August 2014 VA opinion to be particularly persuasive on the question of whether the Veteran's Type II diabetes mellitus was a primary or contributory cause of the Veteran's death.  The physician's opinion was based upon full consideration of the Veteran's claims file, including service and post-service records.  Further, the opinion was supported by a thorough rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The VA physician also considered the March 2009 nurse practitioner's statement that the Veteran's treatment for diabetes led to medical complications prior to his death.  While the March 2009 statement by the nurse practitioner suggests a relationship between the Veteran's diabetes and his cause of death, the statement does not answer the question of whether the Veteran's diabetes was the primary or contributory cause of his death.

Thus, the Board accepts the August 2014 VA opinion as highly probative evidence on the question of whether the Veteran's service-connected diabetes was a contributory cause of his death.  There is no opinion in the record that contradicts the August 2014 VA examiner's opinion.

Furthermore, any direct assertions by the Appellant and/or her representative that there exists a medical relationship between the Veteran's service-connected diabetes mellitus and his cause of death provides no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's service-connected Type II diabetes mellitus was a principal or contributory cause of death - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

In sum, the probative evidence of record weighs against a finding that the Veteran's service-connected Type II diabetes mellitus caused or contributed substantially or materially to causing his death.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


